DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5-15, 17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of an antenna module for a bone conduction hearing device with the module comprising at least two electrically conductive and electrically connectable layers forming a layered structure, the antenna module is, with reference to a first direction, perpendicular to a thickness direction of the layered structure, composed of a first portion, an antenna feed connection and an antenna short connection, the antenna feed connection and the antenna short connection are separated by a distance in a second direction perpendicular to the first and the thickness direction, the antenna module, with reference to the first direction further comprises a bendable portion connecting the first portion with a second portion, the bendable portion is provided at a distal end of the first portion opposed to the antenna feed connection and the antenna short connection, and the antenna module further comprises the second portion in combination with all the disclosed limitations of claim 1.
The closest prior art, Troelsen et al. (US 10136230B2) discloses a hearing aid device comprising a stimulation device for converting a sound signal into mechanical vibrations, an abutment connector configured to fixture the hearing aid device to a skull of a recipient of the hearing aid device, at least one user input unit for controlling an operation mode of the hearing aid device, at least one signal line connecting the at least one user input unit with a control unit for controlling the hearing aid device, wherein the control unit is arranged within the hearing aid, and an antenna module comprising at least two electrically conductive and electrically connectable layers forming a layered structure, wherein the at least one user input unit is arranged at one of the layers of the antenna module, where the at least one signal line is provided at an inner surface of one of the layers facing one other layer; Gustafsson et al. (US 2016/0345110A1) discloses a bone conduction hearing device, an abutment and an active part of an antenna module arranged on an opposite side to the first side; Johnson (US 7230574B2) discloses an antenna for reducing hearing aid radio frequency interference comprising a FIPA antenna. The prior art fails to teach the antenna module is, with reference to a first direction, perpendicular to a thickness direction of the layered structure, composed of a first portion, an antenna feed connection and an antenna short connection, the antenna feed connection and the antenna short connection are separated by a distance in a second direction perpendicular to the first and the thickness direction, the antenna module, with reference to the first direction further comprises a bendable portion connecting the first portion with a second portion, the bendable portion is provided at a distal end of the first portion opposed to the antenna feed connection and the antenna short connection, and the antenna module further comprises the second portion. The prior art fails to anticipate or render the independent claim obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        21 May 2022